Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on Feb 1, 2021 has been entered. 

Response to Amendment
Applicant has filed an amendment on 2/1/2021 amending claims 1, 11 and 22. Claim 24 has been canceled.  No new adding to the claim was introduced.
In virtue of this communication, claims 1-5, 7-15, 17-20 and 22 are currently pending in the instant application. 

Response to Remarks
Applicant amends claim 11 (and similarly claims 1, 22), submits applied prior art Lee fails to teach the subject matter of the claims. The amendments and remarks have been fully considered. In response, a new prior art Xiong; True et al. (US 20160162242 A1) has been found and applied to render the amended and traversed claims obvious. 
In response to the request against applying claim 11 mutatis mutandis to claims 01 and 22, the Office has separate Office actions for each of the three independent claims. However, in claim 22, with the exception for the first three lines, which the Office has responded separately, the rest of claim 22 is identical to the claim language of claim 1. The Office has mentioned the identical portion has been rejected based on the same grounds. 
Regarding the 35 USC § 103 rejection on claim 24, it appears to be moot as claim 24 has been canceled by Applicant. However, Applicant traverses the use of Huang as a reference to an E-ink screen, maintaining “the display principles of the LCD screen and the E-ink screen are completely different”. However, E-ink appears to be a trademark or a company name instead of a specific technology. Examiner has response with a 35 USC § 112(b) indefiniteness rejection requesting Applicant to clarify the term for prosecution. 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-5, 7-15, 17-20 and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Independent claims 1, 11 and 22, each applies the term “E-ink screen” without specifying what type of display is considered an “E-ink screen”. E-ink appears to be a trademark commercialized by the E Ink Corporation. The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product. See MPEP 2173.05(u). Ex parte Simpson, 218 USPQ 1020. 

Claim Objection
Claim 11 is  objected to as the claim language has been amended to recite “ ... display the display data in the shared on the LCD screen”. It appears the word “database” is missing after the word “shared” (based on claim 1 language ). Correction or clarification is requested. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35  U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5, 7-15, 17-20 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over 
Lee; Yong-yeon et al. (US 20160110010 A1, made of record in the IDS submitted on 9/26/2019) in view of Xiong; True et al. (US 20160162242 A1)
As to claim 1, Lee discloses a data displaying method applied to an electronic device (Title: Display apparatus and method for rendering digital content) , comprising: 
setting a first application having a first display characteristic and a second application having a second display characteristic ([0191] ... For example, if a right side of the second touch screen receives a long touch, a first application may be driven and displayed and if a left side of the second touch screen receives a long touch, a second application may be driven and displayed. 
[0100] The first touch screen 110 may be implemented such that a touch panel unit is disposed on various forms of displays such as a liquid crystal display (LCD), an organic light emitting diode (OLED) display, a plasma display panel (PDP), and the like. 
[0105] The second touch screen 110 may be disposed on the transparent display unit. The transparent display unit may be implemented in various forms such as a transparent LCD type, a transparent thin-film electroluminescent panel (TFEL) type, a transparent OLED type, and a projection type). 
Lee discloses color as one of the display attributes in [0121], but fails to directly disclose resolution as one of the attributes. 
However, in a similar field of endeavor, Xiong discloses a display apparatus and a method for rendering digital content between a first display technology and a second display technology, wherein the display characteristic include a color, a screen resolution, and a screen refresh frequency ([0034] ... one or more adaptive algorithms may be implemented based on information, such as refresh rate, about the digital content being displayed in a display region of the display screen ... a portion of the digital content may require a range of colors or a resolution that may be available in a subset of the plurality of display layers). 
It would have been obvious to one of ordinary skill in the art to combine Xiong’s display characteristic with Lee, such that an active display can exhibit “better energy efficiency, better resolution, or better color representation”, as disclosed by Xiong in [0034]. 
The combination of Lee and Xiong continues to teach the first display characteristic is configured to support display of an LCD screen, and the second display characteristic is configured to support display of an E-ink screen (Xiong [0015]
In an embodiment, the first display technology may correspond to a liquid-crystal display (LCD) technology, ... the second display technology may correspond to an electrophoretic ink (E-Ink) technology); connect the first application and the second application to a shared database, respectively, the shared database storing display data (Xiong [0020] FIG. 1 is a block diagram illustrating a network environment for rendering digital content); displaying the display data in the shared database on the LCD screen of the electronic device with the first display characteristic by using the first application, wherein the first application reads content of an e-book from the database through a data interface and converts a format of data content to generate a first display file, so that the first display file has the first display characteristic; and displaying the display data in the shared database on the E-ink screen of the electronic device with the second display characteristic by using the second application, wherein the second application reads the content of the e-book from the database through the data interface, converts the format of the data content to generate a second display file, so that the second display file has the second display characteristic (Xiong [0025] The server 114 may comprise suitable logic, circuitry, interfaces, and/or code that may be operable to host web content for one or more subscribed devices, such as the display apparatus 102. In an embodiment, the server 114 may be communicatively coupled with a network operator configured to send TV signals to the display apparatus 102. The network operator may be configured to stream one or more channels to the display apparatus 102. The server 114 may include web content, such as, an e-book, ...[0043] In an embodiment, the processor 202 may be operable to determine one or more parameters associated with the display screen 104 and/or the digital content. The one or more parameters may include a mode of the display screen 104, a type of digital content to be displayed by the display screen 104, an ambient illumination, .... In an embodiment, the processor 202 may determine the mode of the display screen 104 as an active mode, when the active display layer 104 a renders dynamic digital content, such as movie. In an embodiment, the processor 202 may determine the mode of the display screen 104 as a passive mode, when the passive display layer 104 b renders static digital content, such as an e-book. 
Claim language fails to provide the specifics of “a second file”, just mentions “so that the second display file has the second display characteristic”. Lee and Xiong teach rendering shared database in the first and second applications with the same display characteristic, such a second file or electronic data apparently exists by design of the electronic device.
See also Xiong Fig. 5; paragraphs [0057-59], Lee paragraphs [0100-105] ); 

As to claim 2, Lee and Xiong disclose the method of claim 1, further comprising: acquiring a first process and a second process respectively corresponding to the first application and the second application; and creating an inter-process communication connection between the first process and the second process, wherein the inter-process communication connection is configured to acquire the display data of the first application or the second application(Lee [0135] Referring to FIG. 7, the storage unit 145 may store software such as an OS 210, a kernel 220, a middleware 230, and an application 240. ...
[0148] The application module 240 includes applications 240-1, 240-2 and 240-n supporting various functions. For example, the application module 240 may include program modules for providing various services such as a navigation program module, a game module, an e-book module, a calendar module, and an alarm management module. The applications may be installed as a default and may be arbitrarily installed by a user in use. When the object is selected, the CPU may execute an application corresponding to the selected object using the application module 240
See also Xiong Fig. 2 [0035-47] ). 

As to claim 3, Lee and Xiong disclose the method of claim 2, further comprising: acquiring current display content of the first application on the basis of the inter-process communication connection (Lee [0121] ... the GPU may use an operator (not illustrated) and a renderer (not illustrated) to generate a screen including various objects such as an icon, an image, and a text. 
[0294] the control unit 140 may perform a control to display an image 4630 and a menu window for image editing on the first touch screen). 
Lee thus discloses any one of more of an icon, an image, and a text, are considered display contents); determining whether the current display content of the first application (as an example for explanation purpose, the first application is an image editor displaying an image file with filename “file1” as its content) has the second display characteristic (as an example for explanation purpose, the second application is also an image editor displaying an image file with filename “file2” as its content, with color2 as the second display characteristic); acquiring display information corresponding to the current display content of the first application by using the second application when the current display content of the first application has the second display characteristic (both first and second applications are image editor, and the application determines the first display content with color1 as the  first display characteristic, the application also determines if color1 is the same as color2); and displaying the display information corresponding to the current display content of the first application on the second screen of the electronic device with the second display characteristic (When control unit 140 displays file1 on the second display with color2). 

As to claim 4, Lee and Xiong disclose the method of claim 3, wherein the display information comprises at least one of: ID of a reading file corresponding to the current display content of the first application (Lee [0149] the storage unit 145 may additionally store various programs such as ... a short message service (SMS). An SMS message by design contains an ID of the message. e.g. the sender or receiver of the message). ; and reading progress information of the reading file corresponding to the current display content of the first application (The current display content, or the sequence number of the current page, automatically indicates the reading progress). 

As to claim 5, Lee and Xiong disclose the method of claim 4, the acquiring the display information corresponding to the current display content of the first application by using the second application comprises: reading, from the shared database by using the second application, at least one of the ID and the reading progress information of the reading file corresponding to the current display content of the first application which is stored in the shared database (The Office Action of claim 1 teaches displaying the shared database using the second application is similar to displaying the shared database using the first application as explained in claim 4 ).

As to claim 7, Lee and Xiong disclose the method of claim 1, further comprising: setting a first switch key and a second switch key on a display interface of the first application and a display interface of the second application, respectively; displaying the content of the first application by the second application in response to a switch instruction of the first switch key or the second switch key; or displaying the content of the second application by the first application in response to a switch instruction of the first switch key or the second switch key (Lee [0187] FIG. 15 is a diagram for describing an example of a second touch screen used as a hot key according to an embodiment of the present disclosure.
[0190] For example, when a hot key is input during the telephone call, the screen of the schedule application may be displayed and when a hot key is input during photographing, a screen of a social networking site (SNS) application may be displayed. 
The user can perform the telephone call on the first screen, a social networking site (SNS) application on the second screen for the first time, then the other way around for the second time). 

As to claim 8, Lee and Xiong disclose the method of claim 1, wherein the display data of the shared database comprises reading texts in different data formats (Lee [0121]  The operator operates attribute values, such as coordinate values, forms, sizes, and colors where each object will be displayed according to a layout of the screen). 

As to claim 9, Lee and Xiong disclose the method of claim 8, wherein the displaying the display data in the shared database on the first screen of the electronic device with the first display characteristic by using the first application comprises: analyzing the reading texts stored in the shared database by using the first application; and displaying the reading texts on the first screen (Lee [0194] the storage unit 145 may additionally store various programs such as a sensing module analyzing signals sensed by various sensors, a messaging module such as a messenger program, a short message service (SMS) ).

As to claim 10, Lee and Xiong disclose the method of claim 8, wherein the displaying-the display data in the shared database on a second screen of the electronic device with the second display characteristic by using the second application comprises: acquiring the reading texts stored in the shared database (Lee [0121] ... the GPU may use an operator (not illustrated) and a renderer (not illustrated) to generate a screen including various objects such as an icon, an image, and a text); determining whether the formats of the reading texts are compatible with the second application; analyzing, in the second application, the reading texts compatible with the second application (Lee [0149] the storage unit 145 may additionally store various programs such as a sensing module analyzing signals sensed by various sensors, a messaging module such as a messenger program, a short message service (SMS) ); and displaying, on the second screen, the reading texts compatible with the second application (Lee [0182]  the control unit 140 may perform an action of making a call on the phone number corresponding to a missed call and display the UI element associated with a telephone call on a second touch screen 1380). 

As to claim 11, Lee discloses an electronic device (Fig. 1 [0032]), comprising: one or more processors (Fig. 6, control unit 140); and a memory (Storage unit 145 [119]); wherein one or more instructions are stored in the memory ([120]), and when executed by the one or more processors, the one or more instructions cause the one or more processors to ([120] The CPU accesses the storage unit 145 to perform booting using an operating system (O/S) stored in the storage unit 145. Further, the CPU executes various operations using various programs, contents, data, and the like which are stored in the storage unit 145): set a first application having a first display characteristic and a second application having a second display characteristic ([0191] ... For example, if a right side of the second touch screen receives a long touch, a first application may be driven and displayed and if a left side of the second touch screen receives a long touch, a second application may be driven and displayed. 
[0100] The first touch screen 110 may be implemented such that a touch panel unit is disposed on various forms of displays such as a liquid crystal display (LCD), an organic light emitting diode (OLED) display, a plasma display panel (PDP), and the like. 
[0105] The second touch screen 110 may be disposed on the transparent display unit. The transparent display unit may be implemented in various forms such as a transparent LCD type, a transparent thin-film electroluminescent panel (TFEL) type, a transparent OLED type, and a projection type). 
Lee discloses color as one of the display attributes in [0121], but fails to directly disclose resolution as one of the attributes. 
However, in a similar field of endeavor, Xiong discloses a display apparatus and a method for rendering digital content between a first display technology and a second display technology, wherein the display characteristic include a color, a screen resolution, and a screen refresh frequency ([0034] ... one or more adaptive algorithms may be implemented based on information, such as refresh rate, about the digital content being displayed in a display region of the display screen ... a portion of the digital content may require a range of colors or a resolution that may be available in a subset of the plurality of display layers). 
It would have been obvious to one of ordinary skill in the art to combine Xiong’s display characteristic with Lee, such that an active display can exhibit “better energy efficiency, better resolution, or better color representation”, as disclosed by Xiong in [0034]. 
The combination of Lee and Xiong continues to teach the first display characteristic is configured to support display of an LCD screen, and the second display characteristic is configured to support display of an E-ink screen (Xiong [0015]
In an embodiment, the first display technology may correspond to a liquid-crystal display (LCD) technology, ... the second display technology may correspond to an electrophoretic ink (E-Ink) technology); 
connect the first application and the second application to a shared database, respectively, the shared database storing display data (Xiong [0020] FIG. 1 is a block diagram illustrating a network environment for rendering digital content); 
display the display data in the shared database on the LCD screen of the electronic device with the first display characteristic by using the first application, wherein the first application reads content of an e-book from the database through a data interface and converts a format of data content to generate a first display file, so that the first display file has the first display characteristic; and display the display data in the shared database on the E-ink screen of the electronic device with the second display characteristic by using the second application, wherein the second application reads the content of the e-book from the database through the data interface, converts the format of the data content to generate a second display file, so that the second display file has the second display characteristic (Xiong [0025] The server 114 may comprise suitable logic, circuitry, interfaces, and/or code that may be operable to host web content for one or more subscribed devices, such as the display apparatus 102. In an embodiment, the server 114 may be communicatively coupled with a network operator configured to send TV signals to the display apparatus 102. The network operator may be configured to stream one or more channels to the display apparatus 102. The server 114 may include web content, such as, an e-book, ...[0043] In an embodiment, the processor 202 may be operable to determine one or more parameters associated with the display screen 104 and/or the digital content. The one or more parameters may include a mode of the display screen 104, a type of digital content to be displayed by the display screen 104, an ambient illumination, .... In an embodiment, the processor 202 may determine the mode of the display screen 104 as an active mode, when the active display layer 104 a renders dynamic digital content, such as movie. In an embodiment, the processor 202 may determine the mode of the display screen 104 as a passive mode, when the passive display layer 104 b renders static digital content, such as an e-book.
Claim language fails to provide the specifics of “a second file”, just mentions “so that the second display file has the second display characteristic”. Lee and Xiong teach rendering shared database in the first and second applications with the same display characteristic, such a second file or electronic data exists by design in the electronic device.
See also Xiong Fig. 5; paragraphs [0057-59], Lee paragraphs [0100-105] ); 

As to claim 12, Lee and Xiong disclose the electronic device of claim 11, wherein the one or more processors are further caused to : acquire a first process and a second process respectively corresponding to the first application and the second application; and create an inter-process communication connection between the first process and the second process, wherein the inter-process communication connection is configured to acquire the display data of the first application or the second application (Lee [0135] Referring to FIG. 7, the storage unit 145 may store software such as an OS 210, a kernel 220, a middleware 230, and an application 240. ...
[0148] The application module 240 includes applications 240-1, 240-2 and 240-n supporting various functions. For example, the application module 240 may include program modules for providing various services such as a navigation program module, a game module, an e-book module, a calendar module, and an alarm management module. The applications may be installed as a default and may be arbitrarily installed by a user in use. When the object is selected, the CPU may execute an application corresponding to the selected object using the application module 240). 

As to claim 13, Lee and Xiong disclose the electronic device of claim 12, wherein the one or more processors are further caused to: acquire current display content of the first application on the basis of the inter-process communication connection (Lee [0121] ... the GPU may use an operator (not illustrated) and a renderer (not illustrated) to generate a screen including various objects such as an icon, an image, and a text. 
[0294] the control unit 140 may perform a control to display an image 4630 and a menu window for image editing on the first touch screen). 
Lee thus discloses any one of more of an icon, an image, and a text, are considered display contents); determine whether the current display content of the first application (as an example for explanation purpose, the first application is an image editor displaying an image file with filename “file1” as its content) has the second display characteristic (as an example for explanation purpose, the second application is also an image editor displaying an image file with filename “file2” as its content, with color2 as the second display characteristic) ; acquire display information corresponding to the current display content of the first application by using the second application when the current display content of the first application has the second display characteristic (both first and second applications are image editor, and the application determines the first display content with color1 as the  first display characteristic, the application also determines if color1 is the same as color2); and display the display information corresponding to the current display content of the first application on the second screen of the electronic device with the second display characteristic (When control unit 140 displays file1 on the second display with color2). 

As to claim 14, Lee and Xiong disclose the electronic device of claim 13, wherein the display information comprises at least one of: ID of a reading file corresponding to the current display content of the first application; and reading progress information of the reading file corresponding to the current display content of the first application  (Lee [0149] the storage unit 145 may additionally store various programs such as ... a short message service (SMS). An SMS message by design contains an ID of the message. e.g. the sender or receiver of the message.
See also claim 4 Office Action)

As to claim 15, Lee and Xiong disclose the electronic device of claim 14, wherein the one or more processors are further caused to: read, from the shared database by using the second application, at least one of the ID ( as explained in claim 14 office action) and the reading progress information of the reading file corresponding to the current display content of the first application which is stored in the shared database (Lee [0149] the storage unit 145 may additionally store various programs such as ... a short message service (SMS) 
an SMS message by design contains an ID of the message
See also claim 5 Office Action)

As to claim 17, Lee and Xiong disclose the electronic device of claim 11, wherein the one or more processors are further caused to : set a first switch key and a second switch key on a display interface of the first application and a display interface of the second application, respectively; and 
perform a switch between the content of the first application and the content of the second application on the basis of the first switch key or the second switch key (Lee [0187] FIG. 15 is a diagram for describing an example of a second touch screen used as a hot key according to an embodiment of the present disclosure.
[0190] For example, when a hot key is input during the telephone call, the screen of the schedule application may be displayed and when a hot key is input during photographing, a screen of a social networking site (SNS) application may be displayed. 
The user can perform the telephone call on the first screen, a social networking site (SNS) application on the second screen for the first time, then the other way around for the second time). 

As to claim 18, Lee and Xiong disclose the electronic device of claim 11, wherein the display data of the shared database comprises reading texts in different data formats (Lee [0121]  The operator operates attribute values, such as coordinate values, forms, sizes, and colors where each object will be displayed according to a layout of the screen). 

As to claim 19, Lee and Xiong disclose the electronic device of claim 18, wherein the one or more processors are further caused to : analyze the reading texts stored in the shared database by using the first application; and display the reading texts on the first screen (Lee [0194] the storage unit 145 may additionally store various programs such as a sensing module analyzing signals sensed by various sensors, a messaging module such as a messenger program, a short message service (SMS) ).

As to claim 20, Lee and Xiong disclose the electronic device of claim 18, wherein the one or more processors are further caused to : acquire the reading texts stored in the shared database (Lee [0121] ... the GPU may use an operator (not illustrated) and a renderer (not illustrated) to generate a screen including various objects such as an icon, an image, and a text); determine whether the formats of the reading texts are compatible with the second application; analyze, in the second application, the reading texts compatible with the second application ([0149] the storage unit 145 may additionally store various programs such as a sensing module analyzing signals sensed by various sensors, a messaging module such as a messenger program, a short message service (SMS) ); and display, on the second screen, the reading texts compatible with the second application ([0182]  the control unit 140 may perform an action of making a call on the phone number corresponding to a missed call and display the UI element associated with a telephone call on a second touch screen 1380). 

As to Claim 22, Lee teaches a non-transitory computer readable memory medium in which computer instructions are stored (Fig. 6 storage unit 145, Fig. 7 middleware 230) wherein the computer instructions enable a computer to execute the following steps ([0134-0138]): 
setting a first application having a first display characteristic and a second application having a second display characteristic, wherein the first display characteristic and the second display characteristic include a color, a screen resolution, and a screen refresh frequency, the first display characteristic is configured to support display of a LCD screen, and the second display characteristic is configured to support display of an E-ink screen; connecting the first application and the second application to a shared database, respectively, the shared database storing display data; displaying the display data in the shared database on the LCD screen of the electronic device with the first display characteristic by using the first application, wherein the first application reads content of an e-book from the database through a data interface and converts a format of data content to generate a first display file, so that the first display file has the first display characteristic; and displaying the display data in the shared database on the E-ink screen of the electronic device with the second display characteristic by using the second application, wherein the second application reads the content of the e-book from the database through the data interface, converts the format of the data content to generate a second display file, so that the second display file has the second display characteristic (the preceding limitation is identical to that of claim 1, it is therefore rejected on the same grounds as claim 1. The motivation to combine Lee and Xiong applied in claim 1 is also applicable to the current claim). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WING H CHOW whose telephone number is (571)272-8873.  The examiner can normally be reached on 8am-5pm PT, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, amr awad can be reached on 5712727764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WING H CHOW/Examiner, Art Unit 2621